Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 25, 2014

                                           No. 04-14-00254-CV

                     IN RE LIBERTY MUTUAL FIRE INSURANCE COMPANY

                                     Original Mandamus Proceedings 1

                                                   ORDER

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

         This court’s opinion and order dated July 2, 2014 are WITHDRAWN. The motion for rehearing
filed on behalf of the real party in interest is DENIED. The petition for writ of mandamus filed by relator
Liberty Mutual Fire Insurance Company on April 11, 2014 is CONDITIONALLY GRANTED. TEX. R.
APP. P. 52.8(c).

         The Honorable Amado J. Abascal III is ORDERED to vacate the March 20, 2014 order denying
relator’s plea to the jurisdiction and enter an order dismissing the suit for lack of subject matter
jurisdiction. The writ will issue only if we are notified that Judge Abascal has not done so within ten days
from the date of this order.


           It is so ORDERED on July 25th, 2014.

                                                                   _____________________________
                                                                   Luz Elena D. Chapa, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 25th day of July, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
  This proceeding arises out of Cause No. 09-03-11925-ZCV, styled Julian T. Morales v. Liberty Mutual Fire
Insurance Company, pending in the 365th Judicial District Court, Zavala County, Texas, the Honorable Amado J.
Abascal III presiding.